DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (US 2019/0296332).
Regarding Claim 1, Yao et al. teaches an electrochemical cell (Fig. 2, #200) comprising  a first electrode separated from a second electrode by a liquid-permeable separator (Para. [0187]), an electrolyte disposed generally throughout the first and second electrodes (Para. [0188]) the first electrode comprising a first current collector substrate and an active material composite layered onto the first current collector substrate, wherein the active material composite comprises (Para. [0189]) a first layer adjacent the first current collector substrate and including a plurality of first active material particles configured to have a first solid state diffusivity (Para. [0190]), a second layer adjacent the liquid-permeable separator and including a plurality of second active material particles configured to have a second solid state diffusivity (Para. [0191]) wherein the first solid state diffusivity is lower than the second solid state diffusivity (Para. [0192]) such that the delithiation of the second layer commences at a time before delithiation of the first layer (Para. [0084]) (i.e. such that the second layer is configured to delithiate before the first layer during charging of the electrochemical cell). 
Regarding Claim 2, Yao et al. teaches all of the elements of the current invention in claim 1 as explained above.
Yao et al. further teaches the first electrode is a cathode (Para. [0197]).
Regarding Claim 3, Yao et al. teaches all of the elements of the current invention in claim 2 as explained above.
Yao et al. further teaches the first active material comprises one or more of lithium nickel cobalt manganese oxide and lithium nickel cobalt aluminum oxide (i.e. a transition metal oxide) and the second active material of the second layer comprises lithium manganese oxide and/or lithium cobalt oxide (i.e. a transition metal oxide) (Para. [0075], lines 10-13). 
Regarding Claim 6, Yao et al. teaches all of the elements of the current invention in claim 1 as explained above.
Yao et al. further teaches a first active material particle has a larger mean particle size by volume larger than mean particle size by volume of the second active material particles (i.e. a first average volumetric size of the first active material particles is greater than a second average volumetric size of the second active material particles) (Para. [0091]).
Regarding Claim 7, Yao et al. teaches a first electrode comprising a first current collector substrate and an active material composite layered onto the first current collector substrate, wherein the active material composite comprises (Para. [0189]) a first layer adjacent the first current collector substrate and including a plurality of first active material particles configured to have a first solid state diffusivity (Para. [0190]), a second layer adjacent the liquid-permeable separator and including a plurality of second active material particles configured to have a second solid state diffusivity (Para. [0191]) wherein the first solid state diffusivity is lower than the second solid state diffusivity (Para. [0192]) such that the delithiation of the second layer commences at a time before delithiation of the first layer (Para. [0084]) (i.e. such that the second layer is configured to delithiate before the first layer during charging of the electrochemical cell). 
Regarding Claim 8, Yao et al. teaches all of the elements of the current invention in claim 7 as explained above.
Yao et al. further teaches the first electrode is a cathode (Para. [0197]).
Regarding Claim 9, Yao et al. teaches all of the elements of the current invention in claim 8 as explained above.
Yao et al. further teaches the first active material comprises one or more of lithium nickel cobalt manganese oxide and lithium nickel cobalt aluminum oxide (i.e. a transition metal oxide) and the second active material of the second layer comprises lithium manganese oxide and/or lithium cobalt oxide (i.e. a transition metal oxide) (Para. [0075], lines 10-13). 
Regarding Claim 12, Yao et al. teaches all of the elements of the current invention in claim 7 as explained above.
Yao et al. further teaches a first active material particle has a larger mean particle size by volume larger than mean particle size by volume of the second active material particles (i.e. a first average volumetric size of the first active material particles is greater than a second average volumetric size of the second active material particles) (Para. [0091]).
Regarding Claim 13, Yao et al. teaches an electrochemical cell (Fig. 11, #1100) comprising a liquid-permeable separator (Fig. 11, #1112) comprising a first cathode electrode separated from a second cathode electrode by a liquid-permeable separator (Para. [0138]), an electrolyte disposed generally throughout the first and second electrodes (Para. [0004]) the first electrode comprising a first current collector substrate and an active material composite layered onto the first current collector substrate, wherein the active material composite comprises a first layer (Fig. 11, #1130) adjacent the first current collector substrate and including a plurality of first active material particles configured to have a first solid state diffusivity (Para. [0140], [0142]), a second layer (Fig. 11, #1132) adjacent the liquid-permeable separator and including a plurality of second active material particles configured to have a second solid state diffusivity (Para. [0142]) wherein the first solid state diffusivity is lower than the second solid state diffusivity (Para. [0142]) such that the delithiation of the second layer commences at a time before delithiation of the first layer (Para. [0084]) (i.e. such that the second layer is configured to delithiate before the first layer during charging of the electrochemical cell) and the second anode electrode (Fig. 11, #1104) comprises a second current collector substrate (Fig. 11 #1108) and a second active material composite layered onto the second current collector substrate wherein the second active material composite comprises a first layer (Fig. 11, #1140) (i.e. third layer) adjacent to the second current collector substrate and including first active material particles (i.e. third active material particles) (Para. [0143]) comprising a solid state diffusivity (i.e. configured to have a third solid state diffusivity) (Para. [0145]) and a second layer (Fig. 11, #1142) (i.e. a fourth layer) adjacent to the liquid-permeable separator and including second active material particles (i.e. fourth active material particles) comprising a solid state diffusivity (i.e. configured to have a fourth solid state diffusivity) (Para. [0145]) wherein a solid state diffusivity of the first active material of first layer 1140 may be greater than a solid state diffusivity of the second active material of second layer 942 (i.e. the third solid state diffusivity is higher than the fourth solid state diffusivity (Para. [0145]) such that the lithiation of the second layer commences at a time before delithiation of the first layer (Para. [0070]).
Regarding Claim 14, Yao et al. teaches all of the elements of the current invention in claim 13 as explained above.
Yao et al. further teaches the first electrode is a cathode (Para. [0140]).
Regarding Claim 15, Yao et al. teaches all of the elements of the current invention in claim 14 as explained above.
Yao et al. further teaches the first active material composition (Para. [0142]) may comprise lithium nickel manganese cobalt oxide, lithium nickel cobalt aluminum oxide, lithium cobalt oxide or lithium manganese oxide (i.e. a transition metal oxide) and the second active material may comprise lithium nickel manganese cobalt oxide and lithium nickel cobalt aluminum oxide (i.e. a transition metal oxide) (Para. [0089]). 
Regarding Claim 18, Yao et al. teaches all of the elements of the current invention in claim 13 as explained above.
Yao et al. further teaches the second electrode is an anode (Para. [0143]).
Regarding Claim 19, Yao et al. teaches all of the elements of the current invention in claim 13 as explained above.
Yao et al. further teaches a first active material particle has a larger mean particle size by volume larger than mean particle size by volume of the second active material particles (i.e. a first average volumetric size of the first active material particles is greater than a second average volumetric size of the second active material particles) (Para. [0091]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2019/0296332) in view of Kim et al. (US 2020/0127276).
Regarding Claim 4, Yao et al. teaches all of the elements of the current invention in claim 2 as explained above.
Yao et al. further teaches the first active material comprises one or more of lithium nickel cobalt manganese oxide and lithium nickel cobalt aluminum oxide (i.e. a nickel-containing transition metal oxide) and the second active material of the second layer comprises lithium manganese oxide and/or lithium cobalt oxide (i.e. a transition metal oxide) (Para. [0075], lines 10-13). 
	Yao et al. does not teach the first stoichiometric nickel percentages is greater than the second stoichiometric nickel percentage.
	However, Lim et al. teaches a lithium secondary battery including a
cathode current collector , and a first cathode active material layer and a second cathode active material layer sequentially formed on the cathode current collector (Para. [0009]) wherein the first cathode active material is a nickel-containing transition metal oxide (Para. [0016]) and the second cathode active material layer is a nickel-containing transition metal oxide (Para. [0020]) wherein the second cathode active material particles have a reduced nickel amount (Para. [0097]) (i.e. the first stoichiometric nickel percentage is greater than the second stoichiometric nickel percentage).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first stoichiometric nickel percentage and second stoichiometric nickel percentage of Yao et al. to incorporate the teaching of the second cathode active material particles have a reduced nickel amount (i.e. the first stoichiometric nickel percentage is greater than the second stoichiometric nickel percentage), as thermal stability and life-span stability would be enhanced (Para. [0097]). 
Regarding Claim 5, Yao et al. teaches all of the elements of the current invention in claim 2 as explained above.
Yao et al. further teaches the first active material comprises one or more of lithium nickel cobalt manganese oxide and lithium nickel cobalt aluminum oxide (i.e. a nickel-containing transition metal oxide) and the second active material of the second layer comprises lithium manganese oxide and/or lithium cobalt oxide (i.e. a transition metal oxide) (Para. [0075], lines 10-13). 
	Yao et al. does not teach the first stoichiometric nickel percentages is greater than the second stoichiometric nickel percentage.
However, Lim et al. teaches a lithium secondary battery including a cathode current collector , and a first cathode active material layer and a second cathode active material layer sequentially formed on the cathode current collector (Para. [0009]) wherein the first cathode active material is a nickel-containing transition metal oxide (Para. [0016]) and the second cathode active material layer is a nickel-containing transition metal oxide (Para. [0020]) wherein the second cathode active material particles have a single crystalline structure (Para. [0077]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second active material particles of Yao et al. to incorporate the teaching of a single crystalline structure, as the single crystal structure suppresses rapid propagation of cracks and thermal energy when an external object penetrates the lithium secondary battery, improving penetration stability (Para. [0098]). 
Regarding Claim 10, Yao et al. teaches all of the elements of the current invention in claim 9 as explained above.
Yao et al. further teaches the first active material comprises one or more of lithium nickel cobalt manganese oxide and lithium nickel cobalt aluminum oxide (i.e. a nickel-containing transition metal oxide) and the second active material of the second layer comprises lithium manganese oxide and/or lithium cobalt oxide (i.e. a transition metal oxide) (Para. [0075], lines 10-13). 
	Yao et al. does not teach the first stoichiometric nickel percentages is greater than the second stoichiometric nickel percentage.
	However, Lim et al. teaches a lithium secondary battery including a
cathode current collector , and a first cathode active material layer and a second cathode active material layer sequentially formed on the cathode current collector (Para. [0009]) wherein the first cathode active material is a nickel-containing transition metal oxide (Para. [0016]) and the second cathode active material layer is a nickel-containing transition metal oxide (Para. [0020]) wherein the second cathode active material particles have a reduced nickel amount (Para. [0097]) (i.e. the first stoichiometric nickel percentage is greater than the second stoichiometric nickel percentage).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first stoichiometric nickel percentage and second stoichiometric nickel percentage of Yao et al. to incorporate the teaching of the second cathode active material particles have a reduced nickel amount (i.e. the first stoichiometric nickel percentage is greater than the second stoichiometric nickel percentage), as thermal stability and life-span stability would be enhanced (Para. [0097]). 
Regarding Claim 11, Yao et al. teaches all of the elements of the current invention in claim 8 as explained above.
Yao et al. further teaches the first active material comprises one or more of lithium nickel cobalt manganese oxide and lithium nickel cobalt aluminum oxide (i.e. a nickel-containing transition metal oxide) and the second active material of the second layer comprises lithium manganese oxide and/or lithium cobalt oxide (i.e. a transition metal oxide) (Para. [0075], lines 10-13). 
	Yao et al. does not teach the first stoichiometric nickel percentages is greater than the second stoichiometric nickel percentage.
However, Lim et al. teaches a lithium secondary battery including a cathode current collector , and a first cathode active material layer and a second cathode active material layer sequentially formed on the cathode current collector (Para. [0009]) wherein the first cathode active material is a nickel-containing transition metal oxide (Para. [0016]) and the second cathode active material layer is a nickel-containing transition metal oxide (Para. [0020]) wherein the second cathode active material particles have a single crystalline structure (Para. [0077]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second active material particles of Yao et al. to incorporate the teaching of a single crystalline structure, as the single crystal structure suppresses rapid propagation of cracks and thermal energy when an external object penetrates the lithium secondary battery, improving penetration stability (Para. [0098]). 
Regarding Claim 16, Yao et al. teaches all of the elements of the current invention in claim 15 as explained above.
Yao et al. further teaches the first active material comprises one or more of lithium nickel cobalt manganese oxide and lithium nickel cobalt aluminum oxide (i.e. a nickel-containing transition metal oxide) and the second active material of the second layer comprises lithium manganese oxide and/or lithium cobalt oxide (i.e. a transition metal oxide) (Para. [0075], lines 10-13). 
	Yao et al. does not teach the first stoichiometric nickel percentages is greater than the second stoichiometric nickel percentage.
	However, Lim et al. teaches a lithium secondary battery including a
cathode current collector , and a first cathode active material layer and a second cathode active material layer sequentially formed on the cathode current collector (Para. [0009]) wherein the first cathode active material is a nickel-containing transition metal oxide (Para. [0016]) and the second cathode active material layer is a nickel-containing transition metal oxide (Para. [0020]) wherein the second cathode active material particles have a reduced nickel amount (Para. [0097]) (i.e. the first stoichiometric nickel percentage is greater than the second stoichiometric nickel percentage).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first stoichiometric nickel percentage and second stoichiometric nickel percentage of Yao et al. to incorporate the teaching of the second cathode active material particles have a reduced nickel amount (i.e. the first stoichiometric nickel percentage is greater than the second stoichiometric nickel percentage), as thermal stability and life-span stability would be enhanced (Para. [0097]). 
Regarding Claim 17, Yao et al. teaches all of the elements of the current invention in claim 14 as explained above.
Yao et al. further teaches the first active material comprises one or more of lithium nickel cobalt manganese oxide and lithium nickel cobalt aluminum oxide (i.e. a nickel-containing transition metal oxide) and the second active material of the second layer comprises lithium manganese oxide and/or lithium cobalt oxide (i.e. a transition metal oxide) (Para. [0075], lines 10-13). 
	Yao et al. does not teach the first stoichiometric nickel percentages is greater than the second stoichiometric nickel percentage.
However, Lim et al. teaches a lithium secondary battery including a cathode current collector , and a first cathode active material layer and a second cathode active material layer sequentially formed on the cathode current collector (Para. [0009]) wherein the first cathode active material is a nickel-containing transition metal oxide (Para. [0016]) and the second cathode active material layer is a nickel-containing transition metal oxide (Para. [0020]) wherein the second cathode active material particles have a single crystalline structure (Para. [0077]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second active material particles of Yao et al. to incorporate the teaching of a single crystalline structure, as the single crystal structure suppresses rapid propagation of cracks and thermal energy when an external object penetrates the lithium secondary battery, improving penetration stability (Para. [0098]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729